Citation Nr: 1421119	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  12-03 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to August 1975 and from March 1988 to September 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

 In February 2013, the Veteran presented testimony at a videoconference hearing.  A transcript of the hearing is of record in Virtual VA.  In April 2014, the Veteran was sent a letter indicating the Veterans Law Judge (VLJ) who held the hearing was no longer employed by the Board and offering him the opportunity for a new hearing or for the reassignment of the appeal to a different VLJ.  Later that same month, the Veteran responded that he did not wish to have an additional hearing and that the case should be decided on the evidence of record.  

In May 2013, the Board denied the Veteran's claim of entitlement to service connection for obstructive sleep apnea.  In December 2013, the Veteran and the Secretary of Veterans Affairs filed a Joint Motion for Remand (JMR) to the United States Court of Appeals for Veterans Claims (Court).  In December 2013, the Court granted the JMR, vacating the Board's May 2013 decision, and remanding the issue back to the Board for additional adjudication.

In April 2014, the Veteran submitted an additional lay statement in support of his claim.  With this statement, he also filed a waiver, allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.

A review of the Veteran's Virtual VA claims file reveals records from the Central Iowa Healthcare System for treatment in August 2002 and records from the Columbia VA Medical Center (VAMC) for treatment from November 2004 through December 2011.  The RO considered these treatment records in a January 2012 statement of the case.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, a January 2012 VA examiner opined that the Veteran's sleep apnea was less likely than not incurred during his service based on diagnosis in 2009 and the lack of evidence of sleep apnea in his medical records.  She reviewed the Johns Hopkins study submitted by the Veteran, and noted that sleep apnea can aggravate or even play a role in the development of hypertension; but concluded that the in-service diagnosis of hypertension does not indicate that he had a diagnosis of sleep apnea prior to that time.  The January 2012 VA examiner also addressed the possibility of secondary service connection for sleep apnea as caused by service-connected hypertension.  She explained that while sleep apnea can influence hypertension, hypertension does not influence sleep apnea; and concluded that the Veteran's hypertension did not cause his sleep apnea.  

In the May 2013 decision, the Board relied on the 2012 VA examiner's opinions to find that that service-connected hypertension had neither caused nor aggravated sleep apnea.  However, the JMR noted that the 2012 examination did not actually address aggravation of sleep apnea by hypertension, it only addressed causation.  The parties agreed that due to the confusing nature of the medical conclusions, specifically about aggravation, remand was warranted for a clarifying opinion with regard to aggravation.  Therefore, an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Columbia VAMC and obtain and associate with the paper or virtual claims file all outstanding records of treatment, particularly those dated on and after December 2011.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After completing the foregoing development, obtain a clarifying opinion from the January 2012 VA examiner or any other suitable examiner to determine the nature and etiology of the Veteran's sleep disorder.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  If the examiner determines an examination is required, such an examination shall be provided.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the report, and an explanation provided for that conclusion.

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed sleep apnea was aggravated by his service-connected hypertension.  If the examiner finds that the sleep apnea was aggravated by hypertension, the examiner must provide an opinion regarding the baseline level of severity of the sleep apnea prior to onset of aggravation.

4.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

